Citation Nr: 1704666	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) for the period prior to December 2, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for 22 years, including from September 1975 to August 1979 and from October 1994 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, assigning a 30 percent disability rating effective December 24, 2008.

In October 2010, during the pendency of appeal, the RO granted an increased rating of 70 percent for PTSD effective October 19, 2010.  

In April 2012, the Board assigned an effective date of December 2, 2009 for the increased PTSD rating and denied entitlement to a rating in excess of 30 percent for the period prior to December 2, 2009.  The Veteran appealed the Board's April 2012 decision to deny an initial rating for PTSD in excess of 30 percent for the period prior to December 2, 2009 to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the case to the Board for further development.

In November 2013, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to December 2, 2009.  The Board also found that the issue of entitlement to a TDIU was on appeal, and remanded the issue for further development.  The Veteran appealed the Board's decision with respect to the claim for an increased initial rating for PTSD to the Court, which in February 2015 vacated the Board's decision and remanded the case to the Board for further development.

In December 2015, the Board remanded the issues again for further development, including obtaining a VA medical opinion on the severity of the PTSD for the relevant period of appeal and clarification of the Veteran's employment history.  With regard to the PTSD issue, a medical opinion was obtained in June 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the PTSD issue and will proceed with review of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period of appeal prior to December 2, 2009, the service-connected PTSD was productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and was not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the period of appeal prior to December 2, 2009, the criteria for the assignment of an initial disability rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9434, 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in February 2009, prior to the adjudication of the service connection claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the increased rating claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased ratings claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the PTSD issue, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent a VA examination in May 2009 to obtain medical evidence regarding the nature and severity of the PTSD, and a medical opinion was obtained in June 2016.  The Board finds the VA examination and opinions adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in February 2012.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for the Period Prior to December 2, 2009

The Veteran contends that his PTSD was worse than it was rated for this period of appeal.  He indicates that he was on administrative leave from his teaching job after being reprimanded, and that he was under investigation by the Oregon State Teachers licensing board.  He also asserts that he has no real friends, and no family in the area except his wife.  See the March 2010 VA Form 9.

After careful review, the evidence shows that for the period of appeal prior to December 2, 2009, the Veteran's PTSD most closely approximated the criteria for a 50 percent rating under Diagnostic Code 9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent for that period of appeal.  

VA treatment records indicate that in December 2008, a depression screening was positive.  The Veteran indicated that nearly every day, he had little interest or pleasure in doing things and he felt down, depressed, or hopeless.  He also reported that he was having nightmares and had been having insomnia for the past 2-3 years.  The Veteran stated that he thought about suicide that past fall, including making plan, but the thought of his wife stopped him.

In a January 2009 mental health intake interview, the Veteran reported worsening problems with sleep, low mood, irritability, and the past fall at the thought of returning to work.  He stated that he did not intend to act on his thoughts.  The Veteran asserted that he continued to work at his job of seven years as a ROTC teacher at a high school.  Other reported symptoms included intrusive memories, hypervigilance, nightmares, and being uncomfortable in groups and avoiding such contact when possible.  The Veteran had been taking Celexa for less than a week.

In February 2009, the Veteran's medication had been switched to Zoloft.  He reported that his sleep remained poor, he had nightmares periodically, and his work stress continued but was manageable.  

In March 2009, the Veteran initiated mental health treatment at a Vet Center.  In May 2009, results of various clinical tests indicated that the Veteran had chronic, severe PTSD; severe major depression; and moderate alcohol abuse.  However, results of a DAPS test suggested that he Veteran made attempts to present himself as especially symptomatic or was a "cry for help."

The Veteran had a VA PTSD examination in May 2009.  He reported that he had been married to his wife for 32 years, had a good relationship with her, and had two children with whom he maintained relationships.  The Veteran stated that he attended get-togethers with friends once every two weeks and went to parties and barbeques.  Hobbies included fishing, boating, and running.  He reported that he had not had any disciplinary actions at work or missed any time from work, although he did not like his job and wanted to quit.  Symptoms included nightmares that occurred approximately once a month, intrusive thoughts at times, sleep difficulties, feeling "somewhat distant from others" and having difficulties expressing feelings, hypervigilance while boating, dysphoria several times per week, and suicidal ideation without intent.  The examiner noted that the Veteran was casually dressed and well groomed; had clearly articulated and easily understandable speech; was oriented to person, place, time, and purpose; had logical and goal-directed thoughts; attention, concentration, and memory were intact; and there were no signs of hallucinations, delusions, or preoccupations.  The examiner indicated that the Veteran could complete his activities of daily living, drive, and manage money.  Diagnoses were PTSD, moderate; and depressive disorder, secondary to PTSD.  The Veteran's GAF score was 62, and the examiner indicated that the Veteran was not having much occupational difficulty at the time and was having mild social impact.

The Veteran reported in June 2009 that the sertraline (Zoloft) was working well, though he was still having sleeping problems.  He also feeling down, depressed, or hopeless several days in the past two weeks, but that he had not felt little interest or pleasure in doing things.  The depression screening results were negative.  

In December 2009, a letter of reprimand was placed in the Veteran's employment personnel file with the school district in which he was a ROTC teacher.  A student reported that on December 2, 2009, the Veteran put him in a chokehold after the student made some comments that questioned the pushups that the Veteran was performing.  Witnesses described the Veteran acting aggressive and angry.  Student indicated that the Veteran commonly pinched them, twisted ears, swatted them on the back of the head, and used inappropriate language when talking to them, among other things.  The Veteran was put on paid administrative leave from December 2, 2009 to January 3, 2010.

In June 2016, a VA psychologist reviewed the Veteran's claims file and opined that for the period of appeal prior to December 2, 2009, the Veteran's symptoms did not support an overall rating in excess of 30 percent.  The examiner explained that although there was a "very brief period" of reported suicidal ideation, that ideation was not active during the Veteran's VA visits and was quickly resolved.  In addition, the Veteran's other symptoms were diminished with treatment.  Regarding the disciplinary action at work, the psychologist indicated that the Veteran's behaviors with student at work were not consistent with PTSD symptoms; rather the Veteran's ego was likely bruised by the student who commented on his pushups and he retaliated in anger.  The examiner noted that the Veteran's behaviors at work appeared to have been a long series of chosen inappropriate behaviors, and not uncontrolled reactive behaviors expected with PTSD.

The Board finds that the evidence shows that for the period of appeal prior to December 2, 2009, the Veteran's PTSD manifested by symptoms including impaired sleep, impaired judgment, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.  The sole GAF score assessed during this period of the appeal was 62, which is indicative of mild symptoms.  GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See DSM-IV.  Affording the Veteran the benefit of the doubt, such impairment warrants a 50 percent disability rating.

However, the evidence preponderates against the assignment of a higher (70 percent) rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, which would warrant a 70 percent rating under Diagnostic Code 9411.  As noted above, the Veteran's symptoms for this period included impaired sleep, impaired judgment, feeling down, intrusive thoughts, hypervigilance and suicidal ideation among some other symptoms.  Despite these symptoms, the Veteran was married for more than 30 years to his wife, and reported having a good relationship with her.  In addition, he had two children with whom he had relationships, and he went to parties and barbeques.  Such relationships establish that the Veteran had the ability to establish and maintain family and at least some social relationships.  He also enjoyed some hobbies, including fishing, boating, and running.  On mental status examination he was noted to have logical and goal-directed thoughts and he could abstract adequately on proverbs.  Moreover, the Veteran was not noted to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene, which are indicative of impairment warranting a 70 percent rating.  38 C.F.R. § 4.130.  

With regard to the deficiencies at work and the suicidal ideation, the Board finds the June 2016 psychologist's opinion to be probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board specifically remanded for a medical opinion as per the memorandum decision.  The remand requested the examiner review the file and comment on the suicidal ideation and the incidents of physical conduct were early instances of impaired impulse control.  

Although the Veteran reported suicidal ideation, that symptom was not demonstrated to be so frequent and disabling as to result in occupational and social impairment in most areas.  See Mauerhan v. Principi, at 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, the Veteran noted that thoughts of his wife prevented him from acting upon his suicidal thoughts.  The June 2016 examiner reviewed the record and explained that the records reflect the Veteran had a thought but did not have any intent and the symptoms improved upon taking medication.  The examiner further noted that there was another period of suicidal ideation during his disciplinary period at work but the records reflected it was not active during treatment visits, quickly resolved and quickly diminished with treatment.  The examiner felt the suicidal ideation did not even support the 50 percent rating or a finding that there was reduced reliability and productivity.  It follows, then, that the examiner also did not consider the suicidal ideation to be so frequent or disabling that it rose to the level of deficiencies in most areas.  As discussed above, during the pertinent time period, while mood was described as "low," the Veteran was shown to have social and family relationships, and normal thinking.  

Similarly, concerning the physical conduct at work, the Board finds that this symptoms also is not so frequent and disabling as to result in occupational and social impairment in most areas.  See Mauerhan v. Principi, at 442 (2002).  The VA examiner indicated that the work behaviors were not consistent with PTSD symptoms.  This opinion was rendered after reviewing the Veteran's claims file, which included VA and private medical records, a VA examination, and the disciplinary report.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Even assuming the one incident where the Veteran active aggressively was due to PTSD, this one incident alone occurred on December 2, 2009, the period for which the Veteran is already in receipt of a higher 70 percent rating.  There is nothing in the record reflecting the earlier behaviors reflected truly impaired judgment or a deficiency in work.  Specifically, the examiner considered the record and indicated that the list of behaviors including pinching, twisting ears, grabbing belts, swatting students.  The examiner quoted the part of the letter that noted these incidents were "most often done with an element of playfulness, though multiple students reported that this is done in order to get the attention of students and direct them to do something differently."  The examiner concluded that his behaviors appear to be a long series of chosen inappropriate behavior and not uncontrolled reactive behavior that is expected with PTSD.  This opinion is supported even by the letter of reprimand which described the behaviors as "not done in malice or with intent to harm."   

As such, the Board finds that the Veteran's symptoms were not of such frequency and severity to result in occupational and social impairment with deficiencies in most areas for this period of the appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

Accordingly, for the period of appeal prior to December 2, 2009, the Board finds that the Veteran's symptoms of PTSD warranted a 50 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation.


ORDER

For the appeal period prior to December 2, 2009, an increased rating of 50 percent, but no more, for the PTSD is granted.


REMAND

Unfortunately, the issue of entitlement to a TDIU must be remanded again.  Although the AOJ sent the Veteran VA Form 21, 8940 pursuant to the Board's December 2015 directives, it is still unclear whether and when the Veteran became unemployed.  

The Veteran first filed a claim for entitlement to TDIU in September 2012, indicating that he had stopped working in June 2012.  In August 2013, however, VA received a report that the Veteran was employed with the federal government and no longer wished to pursue his claim for a TDIU.  In a VA PTSD examination in October 2014, the Veteran reported that he last worked about one month prior to the examination, and that he had been laid off due to his employer's financial problems.  He also stated that he was looking for work and that he believed he was able to work.  As such, the AOJ should attempt to clarify the Veteran's employment history again.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

The form should specifically request that the Veteran clarify his employment history since June 2012, noting that the Veteran reported working as recently as September 2014, he was looking for work in October 2014, and thought he would be able to work.  

2.  After completing the above development, readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


